DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 20, Applicant argues that the cited combination of Maimone and Weedling “appears to undermine the technical objectives of the comforter cover in Maimone and because this stated reason for motivating the combination is deficient” (Remarks page 4).  Specifically, Applicant argues that the purpose of Weedling is to provide strong contrasting color, which interferes with the intended purpose of Maimone of providing fabric coverings and fasteners with an ornamental appearance by detracting from that ornamental appearance (Remarks page 3-4). Examiner respectfully disagrees. In response to applicant's argument that Weedling interferes with the intended ornamental use of Maimone, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure of the fabrics and fasteners of Maimone are capable of being changed to different colors, and because ornamental aesthetic appearance is subjective, there are peoples and cultures existing that find sharply contrasting colors aesthetically pleasing and ornamental. Further, it has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” (MPEP 2144.04.I). Applicant makes a similar argument for dependent claim 15 (Remarks page 6) .
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant argues that “the stated reasoning for motivating the combination does not actually apply as a valid objective reason in the context of Maimone” (Remarks page 4). Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that there is insufficient motivation to combine Maimone and Weedling because the color coding taught by Weedling is located on the periphery of the Weedling mattress, while the locations of Maimone are not always visible “regardless of the angle at which the device in Maimone is viewed” (Remarks page 5). Applicant appears to misunderstand Examiner’s rationale for combining. As stated in the Office Action mailed 22 October 2020, Weedling teaches the known technique of using various colors for color coding, Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (MPEP 2143.I). 
	
Regarding claim 3, Applicant argues that the claim limitation is directly towards only one of the head or foot ends, but the cited rejection in the Office Action mailed 22 October 2020 is directly towards both ends. However, it has been held that “"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is obvious to a person having ordinary skill in the art (MPEP 2143.I). In this case, there are only 3 possible applications of color: only the head end, only the foot end, or both. Therefore, when both ends are colored as taught by Maimone, it would have been obvious to a person having ordinary skill in the art to choose only one end to apply color.

Regarding independent claim 16, Applicant argues that “none of the many bed cover embodiments in Wootten show the color contrast as applied to fasteners, but instead, as separate elements on the covers. Thus, one of ordinary skill would not be led by Wootten to apply the color contrast to the fasteners of the prior Maimone/Weedling combination, but instead, would add separate color contrast sections or elements if the teachings of Wootten were to be included in this combination” (Remarks page 7). Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the indicia of Wooten cannot be incorporated onto the fasteners taught by the combination of Maimone and Weedling, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since the indicia taught by Wooten are colors and the combination of Maimone and Weedling comprise various colors, it would have been obvious to apply different coloring for indicia, as taught by Wooten. In response to applicant's argument that the indicia of Wooten cannot be incorporated into the combination of Maimone and Weedling, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated in the Office Action mailed 22 October 2020, doing so involves “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”, which has been held to be obvious (MPEP 2143.I).
Regarding Applicant’s arguments for all of the dependent claims, they are unpersuasive for the same reasons detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-15, and 20 are rejected under 35 U.S.C. 103 as obvious over Maimone et al US 20090126111 A1, hereinafter Maimone, in view of Weedling et al US 20060037136 A1, hereinafter Weedling.
	Re Claim 1, Maimone teaches:
A duvet cover system to be used for covering a bed (at least [Title] “comforter cover and comforter”.), comprising: 
a cover assembly including first and second fabric layers configured to define a pocket between the fabric layers (at least Fig. 2 element 22 and [0032] “Sleeve 22 is intended to receive and cover comforter 10” and “Sleeve 22 can be made from two pieces of fabric joined by stitching”.); 
a fill layer (at least Fig. 2 element 10 and [0032] “comforter 10”. ) configured to be inserted into and retained within the pocket to be substantially hidden from external view by the cover assembly (at least [0032] “the size and shape of sleeve 22 are selected to closely fit comforter 10, although variation from a close fit is possible. Longitudinally, sleeve 22, in one embodiment of the invention, is approximately the same length as comforter 10”. ); and 
fastening elements provided on the cover assembly (at least Fig. 2 element 26 and [0033] “sleeve 22 comprises two rows 32 of buttonholes 26”.) and the fill layer (at least Fig. 2 element 16 and [0033] “buttonholes 26 are positioned to register with some or all buttons 16 on comforter 10”.), the fastening elements configured to engage with one another to secure the fill layer in position within the pocket (at least Fig. 2 and [0033] “when comforter 10 is suitably positioned in sleeve 22, so that buttons 16 can be secured in respective ones of buttonholes 26, holding sleeve 22 in place on comforter 10”.), 
at least one of the fastening elements on each of the cover assembly and the fill layer being color-coded (at least [0016] “the fastening system comprises buttons, then the buttons can, if desired, be covered with a variety of button covers of various colors […] which also will provide different visual effects”.). 

based on a size of the duvet cover system, such that a user can identify and match the cover assembly to the fill layer to assure that these components are the same size before inserting the fill layer into the pocket.
However, Weedling teaches:
based on a size of the duvet cover system, such that a user can identify and match the cover assembly to the fill layer to assure that these components are the same size before inserting the fill layer into the pocket (at least [0021] “materials that are used to form each of the fastener tabs 20, the elongated pull straps 22, the looped straps 24 and the cross members 26, have the same color” and [0023] “A set of mattresses differentiated based on size, therefore, might include mattresses having color-coded identifiers respectively colored yellow, blue, silver, gold, etc”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by Maimone with the using color coding to identify size taught by Weedling because both are directed towards the same field of endeavor of bed systems comprising fasteners and doing so would involve the use of a known technique (identifying size based on color as taught by Weedling) with a known device (duvet cover system taught by Maimone) with predictable results. Further, Maimone already teaches fasteners having color to provide visual effects (Maimone [0016]). Therefore, it would have been obvious to use the colored fasteners taught by Maimone for the purpose of identifying size because Weedling teaches that it is well known to use color coded fasteners in such a manner. A person having ordinary skill in the art would have been motivated to do so because “the identification system of the present invention allows a viewer to distinguish the mattress 10 from other mattresses based on only a cursory visual examination” (Weedling [0021]).
Re Claim 2, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone teaches:
wherein each of the fastening elements on the cover assembly including the color-coding (at least [0016] “the fastening system comprises buttons, then the buttons can, if desired, be covered with a variety of button covers of various colors […] which also will provide different visual effects”.) engages with a corresponding fastening element on the fill layer when the fill layer is secured in position within the pocket using the fastening elements (at least Fig. 2 and [0033] “when comforter 10 is suitably positioned in sleeve 22, so that buttons 16 can be secured in respective ones of buttonholes 26, holding sleeve 22 in place on comforter 10”.).
Maimone does not explicitly teach:
engages with a corresponding fastening element on the fill layer also including the color-coding.
However, Weedling teaches:
engages with a corresponding fastening element on the fill layer also including the color-coding (at least Fig. 3 and [0024] “a liner 27 having color-coded identifiers that are blue would be adapted to be readily matched with a corresponding mattress of a set of mattresses also having color-coded identifiers that are blue. As shown, the color-coded identifier elements of the liner 27 include side tabs 29 and edge strips 31 on which fasteners 33 are mounted for attachment of the liner 27”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by Maimone with the using color coding to identify size taught by Weedling because both are directed towards the same field of endeavor of bed systems comprising fasteners and doing so would involve the use of a known technique (identifying size based on color as taught by Weedling) with a known device (duvet cover system taught by Maimone) with predictable results. Further, Maimone already teaches fasteners having color to provide visual effects (Maimone [0016]). Therefore, it would have been 
Re Claim 3, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone further teaches:
wherein the cover assembly and fill layer collectively define a head end configured to be arranged adjacent a head end edge of the bed and a foot end configured to be arranged adjacent a foot end edge of the bed (at least Fig. 2 elements 24 and [0033] “some or all of buttons 16, and buttonholes 26, can be located in end zones of comforter 10, or sleeve 22, where they will be covered by one or the other end cap 24 when end caps 24 are assembled with comforter 10 and sleeve 22”. ), and only the fastening elements positioned along one of the head end and the foot end include the color-coding (at least [0016] teaches that the fasteners are color coded and at least Fig. 2 teaches that the fastener elements are only at the end caps 24, which are at the head and foot ends only. Further, it would have been "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” (MPEP 2143.I) applying color to only one of a head and foot end. In this case, there are only 3 possible applications of color: only the head end, only the foot end, or both. Therefore, when both ends are colored as taught by Maimone, it would have been obvious to a person having ordinary skill in the art to choose only one end to apply color.).
Re Claim 5, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 3 (detailed with respect to claim 3). 
Maimone further teaches:
wherein the color-coding is provided only to the fastening elements at the foot end of the duvet cover system (at least [0016] teaches that the fasteners are color coded and at least Fig. 2 teaches that the fastener elements are only at the end caps 24, which are at the head and foot ends only.).
Re Claim 7, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone further teaches:
wherein all the fastening elements on the cover assembly and the fill layer include the color-coding (at least [0016] “the fastening system comprises buttons, then the buttons can, if desired, be covered with a variety of button covers of various colors […] which also will provide different visual effects”.).
Re Claim 10, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone does not explicitly teach:
wherein the cover assembly and the fill layer define four corner regions where the fastening elements are located, and the color-coded ones of the fastening elements are configured to be positioned at any corner of the bed when the duvet cover system is positioned on the bed.
However, Weedling teaches:
wherein the cover assembly and the fill layer define four corner regions where the fastening elements are located, and the color-coded ones of the fastening elements are configured to be positioned at any corner of the bed when the duvet cover system is positioned on the bed (at least Fig. 1 elements 18 and [0022] “With respect to the fastener tabs 20, for example, the targeting feature provided by the identification system desirably facilitates rapid location of the tabs for attaching an accessory to the mattress 10 using the fasteners 18 mounted on the tabs”, which show that the .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by Maimone with the using color coding to identify size taught by Weedling because both are directed towards the same field of endeavor of bed systems comprising fasteners and doing so would involve the use of a known technique (identifying size based on color as taught by Weedling) with a known device (duvet cover system taught by Maimone) with predictable results. Further, Maimone already teaches fasteners having color to provide visual effects (Maimone [0016]). Therefore, it would have been obvious to use the colored fasteners taught by Maimone for the purpose of identifying size because Weedling teaches that it is well known to use color coded fasteners in such a manner. A person having ordinary skill in the art would have been motivated to do so because “the identification system of the present invention allows a viewer to distinguish the mattress 10 from other mattresses based on only a cursory visual examination” (Weedling [0021]).
Re Claim 11, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone further teaches:
wherein the fastening elements include fabric knot buttons provided on one of the cover assembly (at least [0016] “the fastening system comprises buttons, then the buttons can, if desired, be covered with a variety of button covers of various colors, tones, textures, fabrics, patterns, adornments or the like”.) and the fill layer and include retention slots provided on another of the cover assembly and the fill layer (at least Fig. 2 and [0033] “when comforter 10 is suitably positioned in sleeve 22, so that buttons 16 can be secured in respective ones of buttonholes 26, holding sleeve 22 in place on comforter 10”.).
Re Claim 12, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone further teaches:
wherein the fastening elements are configured to secure the first and second fabric layers of the cover assembly and the fill layer (at least Fig. 6 and [0054] “First part 50 of closable fastening device 48 can be inserted through one layer of an end cap 24, through one layer of sleeve 22 and through comforter 10, when these components are suitably aligned, and then through the second layer of sleeve 22 and the second layer of the respective end cap 24. Second part 52 of closable fastening device 48 can then be screwed, or otherwise secured or fastened to the first part 50 of closable fastening device 48”.).
Re Claim 13, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 12 (detailed with respect to claim 12). 
Maimone further teaches:
wherein the fastening elements include snaps connecting the first fabric layer to the fill layer, and snaps connecting the second fabric layer to the fill layer (at least Fig. 6 and [0054] “First part 50 of closable fastening device 48 can be inserted through one layer of an end cap 24, through one layer of sleeve 22 and through comforter 10, when these components are suitably aligned, and then through the second layer of sleeve 22 and the second layer of the respective end cap 24. Second part 52 of closable fastening device 48 can then be screwed, or otherwise secured or fastened to the first part 50 of closable fastening device 48”.).
Re Claim 14, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone does not explicitly teach:
wherein the color-coding of the fastening elements is configured to match the duvet cover system to a bed size that the duvet cover system is configured to be placed upon.

wherein the color-coding of the fastening elements is configured to match the duvet cover system to a bed size that the duvet cover system is configured to be placed upon (at least [0021] “materials that are used to form each of the fastener tabs 20, the elongated pull straps 22, the looped straps 24 and the cross members 26, have the same color” and [0023] “A set of mattresses differentiated based on size, therefore, might include mattresses having color-coded identifiers respectively colored yellow, blue, silver, gold, etc”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by Maimone with the using color coding to identify size taught by Weedling because both are directed towards the same field of endeavor of bed systems comprising fasteners and doing so would involve the use of a known technique (identifying size based on color as taught by Weedling) with a known device (duvet cover system taught by Maimone) with predictable results. Further, Maimone already teaches fasteners having color to provide visual effects (Maimone [0016]). Therefore, it would have been obvious to use the colored fasteners taught by Maimone for the purpose of identifying size because Weedling teaches that it is well known to use color coded fasteners in such a manner. A person having ordinary skill in the art would have been motivated to do so because “the identification system of the present invention allows a viewer to distinguish the mattress 10 from other mattresses based on only a cursory visual examination” (Weedling [0021]).
Re Claim 15, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 1 (detailed with respect to claim 1). 
Maimone further teaches:
wherein the color-coding is only provided at the fastening elements and not along other portions or elements of the cover assembly and the fill layer such that a desirable aesthetic appearance provided by the duvet cover system is unaffected by the color-coding (at least [0016] “the fastening system comprises buttons, then the buttons can, if desired, be covered with a variety of button covers of various colors […] which also will provide different visual effects”.).
Re Claim 20, Maimone teaches:
A method of assembling a duvet cover system for use in covering a bed (at least [Title] and [Abstract] “Disclosed is a comforter cover having a sleeve and one or more end caps”.), the method comprising: 
the fastening elements configured to engage with one another to secure the fill layer in position within the cover assembly to form the duvet cover system (at least Fig. 2 and [0033] “when comforter 10 is suitably positioned in sleeve 22, so that buttons 16 can be secured in respective ones of buttonholes 26, holding sleeve 22 in place on comforter 10”.); 
inserting the fill layer into a pocket defined within the cover assembly (at least [0032] “the size and shape of sleeve 22 are selected to closely fit comforter 10, although variation from a close fit is possible. Longitudinally, sleeve 22, in one embodiment of the invention, is approximately the same length as comforter 10”. ); 
securing the fill layer in the pocket by engaging the fastening elements of the fill layer with the fastening elements of the cover assembly (at least Fig. 2 and [0033] “when comforter 10 is suitably positioned in sleeve 22, so that buttons 16 can be secured in respective ones of buttonholes 26, holding sleeve 22 in place on comforter 10”.), 
Maimone does not explicitly teach:
matching a cover assembly and a fill layer using color-coding provided on at least one of a plurality of fastening elements provided on the cover assembly and the fill layer,
wherein the fastening elements are color-coded based on a size of the duvet cover system.
However, Weedling teaches:
matching a cover assembly and a fill layer using color-coding provided on at least one of a plurality of fastening elements provided on the cover assembly and the fill layer (at least Fig. 3 and [0024] “a liner 27 having color-coded identifiers that are blue would be adapted to be readily matched with a corresponding mattress of a set of mattresses also having color-coded identifiers that are blue. As shown, the color-coded identifier elements of the liner 27 include side tabs 29 and edge strips 31 on which fasteners 33 are mounted for attachment of the liner 27”.),
wherein the fastening elements are color-coded based on a size of the duvet cover system (at least [0021] “materials that are used to form each of the fastener tabs 20, the elongated pull straps 22, the looped straps 24 and the cross members 26, have the same color” and [0023] “A set of mattresses differentiated based on size, therefore, might include mattresses having color-coded identifiers respectively colored yellow, blue, silver, gold, etc”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by Maimone with the using color coding to identify size taught by Weedling because both are directed towards the same field of endeavor of bed systems comprising fasteners and doing so would involve the use of a known technique (identifying size based on color as taught by Weedling) with a known device (duvet cover system taught by Maimone) with predictable results. Further, Maimone already teaches fasteners having color to provide visual effects (Maimone [0016]). Therefore, it would have been obvious to use the colored fasteners taught by Maimone for the purpose of identifying size because Weedling teaches that it is well known to use color coded fasteners in such a manner. A person having ordinary skill in the art would have been motivated to do so because “the identification system of the present invention allows a viewer to distinguish the mattress 10 from other mattresses based on only a cursory visual examination” (Weedling [0021]).

Claims 4, 6, 8-9, and 16-19 are rejected under 35 U.S.C. 103 as obvious over Maimone in view of Weedling and further in view of Wootten Jr US 20090205134 A1, hereinafter Wootten.
Re Claim 4, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 3 (detailed with respect to claim 3). 
The combination of Maimone and Weedling does not explicitly teach:
wherein the color-coding along only one of the head end and the foot end provides a visual indicia that assists a user in identifying a width and length of the duvet cover system so that the duvet cover system can be properly oriented when positioned at the bed.
However, Wootten teaches:
wherein the color-coding along only one of the head end and the foot end provides a visual indicia that assists a user in identifying a width and length of the duvet cover system (at least [0004] “The closer a mattress is to a square, the harder it is to discern which way a bedding article fits on the mattress”.) so that the duvet cover system can be properly oriented when positioned at the bed (at least Fig. 26 and [0070] “FIG. 26 depicts two corners 64 at a top end 52 of the blanket 30 that have color contrasting border sections 118. The user may be instructed that the colored corner sections 118 are to be positioned at either the top or bottom end 26, 24 of the mattress 12”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by the combination of Maimone and Weedling with the using color coding to identify width and length taught by Wootten because both are directed towards the same field of endeavor of bed covers and doing so would involve the use of a known technique (identifying width and length based on color as taught by Wootten) with a known device (duvet cover system taught by the combination of Maimone and Weedling) with predictable results. In other words, the combination of Maimone and Weedling already teaches that the fasteners located at the head or foot ends contain color coding, and Wooten teaches a 
Re Claim 6, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 5 (detailed with respect to claim 5). 
The combination of Maimone and Weedling does not explicitly teach:
wherein a lack of color-coding on the fastening elements at the head end allows the color-coded fastening elements to remain hidden from view when the duvet cover system is positioned on the bed, even if the head end of the duvet cover system is turned down.
However, Wootten teaches:
wherein a lack of color-coding on the fastening elements at the head end allows the color-coded fastening elements to remain hidden from view when the duvet cover system is positioned on the bed, even if the head end of the duvet cover system is turned down (at least Fig. 26 and [] “The user may be instructed that the colored corner sections 118 are to be positioned at either the top or bottom end 26, 24 of the mattress 12”. In other words, Wootten teaches that the color coding of Fig. 26 is only at one end of the blanket, and that end may be the end positioned at the foot end (bottom end) of the mattress. Therefore, since only the foot end has the color coding, the head end will not show the color coding even if it is turned down.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by the combination of Maimone and Weedling with the using color coding to identify width and length taught by Wootten because both are directed towards the same field of endeavor of bed covers and doing so would involve the use of a known technique (identifying width and length based on color as taught by 
Re Claim 8, the combination of Maimone and Weedling teaches:
The duvet cover system of claim 7 (detailed with respect to claim 7). 
Maimone teaches:
wherein the cover assembly and fill layer collectively define a head end configured to be arranged adjacent a head end edge of the bed and a foot end configured to be arranged adjacent a foot end edge of the bed (at least Fig. 2 elements 24 and [0033] “some or all of buttons 16, and buttonholes 26, can be located in end zones of comforter 10, or sleeve 22, where they will be covered by one or the other end cap 24 when end caps 24 are assembled with comforter 10 and sleeve 22”. ).
The combination of Maimone and Weedling does not explicitly teach:
and the fastening elements at the head end include a modified version of the color-coding as compared to the fastening elements at the foot end.
However, Wootten teaches:
and the fastening elements at the head end include a modified version of the color-coding as compared to the fastening elements at the foot end (at least [0071] “Color contrasting sections 118 at the top and bottom 52, 54 can be used to tell the user that one represents the top of the mattress 26 and the other represents the bottom of the mattress 24”.).

Re Claim 9, the combination of Maimone, Weedling, and Wootten teaches:
The duvet cover system of claim 8 (detailed with respect to claim 8). 
The combination of Maimone and Weedling does not explicitly teach:
wherein the modified version of the color-coding along fastening elements at the head end provides a visual indicia that assists a user in identifying a width and length of the duvet cover system so that the duvet cover system can be properly oriented when positioned at the bed.
However, Wootten teaches:
wherein the modified version of the color-coding along fastening elements at the head end provides a visual indicia that assists a user in identifying a width and length (at least [0004] “The closer a mattress is to a square, the harder it is to discern which way a bedding article fits on the mattress”.) of the duvet cover system so that the duvet cover system can be properly oriented when positioned at the bed (at least [0071] “If the top of the blanket 30 can be positioned at only one end, then one of the color .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by the combination of Maimone and Weedling with the using color coding to identify width and length taught by Wootten because both are directed towards the same field of endeavor of bed covers and doing so would involve the use of a known technique (identifying width and length based on color as taught by Wootten) with a known device (duvet cover system taught by the combination of Maimone and Weedling) with predictable results. In other words, the combination of Maimone and Weedling already teaches that the fasteners located at the head or foot ends contain color coding, and Wooten teaches a use for that color coding based on its positioning. A person having ordinary skill in the art would have been motivated to do so because “Color contrasting sections 118 at the top and bottom 52, 54 can be used to tell the user that one represents the top of the mattress 26 and the other represents the bottom of the mattress” (Wootten [0071]).
Re Claim 16, Maimone teaches:
A duvet cover system to be used for covering a bed (at least [Title] “comforter cover and comforter”.), comprising: 
a cover assembly including first and second fabric layers configured to define a pocket between the fabric layers (at least Fig. 2 element 22 and [0032] “Sleeve 22 is intended to receive and cover comforter 10” and “Sleeve 22 can be made from two pieces of fabric joined by stitching”.); 
a fill layer (at least Fig. 2 element 10 and [0032] “comforter 10”. ) configured to be inserted into and retained within the pocket to be substantially hidden from external view by the cover assembly (at least [0032] “the size and shape of sleeve 22 are selected to closely fit comforter 10, although variation , 
wherein the cover assembly and fill layer collectively define a head end configured to be arranged adjacent a head end edge of the bed and a foot end configured to be arranged adjacent a foot end edge of the bed (at least Fig. 2 elements 24 and [0033] “some or all of buttons 16, and buttonholes 26, can be located in end zones of comforter 10, or sleeve 22, where they will be covered by one or the other end cap 24 when end caps 24 are assembled with comforter 10 and sleeve 22”. ); and 
fastening elements provided on the cover assembly (at least Fig. 2 element 26 and [0033] “sleeve 22 comprises two rows 32 of buttonholes 26”.) and the fill layer (at least Fig. 2 element 16 and [0033] “buttonholes 26 are positioned to register with some or all buttons 16 on comforter 10”.), the fastening elements configured to engage with one another to secure the fill layer in position within the pocket (at least Fig. 2 and [0033] “when comforter 10 is suitably positioned in sleeve 22, so that buttons 16 can be secured in respective ones of buttonholes 26, holding sleeve 22 in place on comforter 10”.).
Maimone does not explicitly teach:
at least some of the fastening elements on each of the cover assembly and the fill layer being color-coded. 
However, Weedling teaches:
at least some of the fastening elements on each of the cover assembly and the fill layer being color-coded (at least [0021] “materials that are used to form each of the fastener tabs 20, the elongated pull straps 22, the looped straps 24 and the cross members 26, have the same color” and [0023] “A set of mattresses differentiated based on size, therefore, might include mattresses having color-coded identifiers respectively colored yellow, blue, silver, gold, etc”.). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by 
The combination of Maimone and Weedling does not explicitly teach:
wherein the color-coding is different between fastening elements along the head end and fastening elements along the foot end such-25-STAN-191 US that the color-coding also provides a visual indicia that assists a user in identifying a width and length of the duvet cover system so that the duvet cover system can be properly oriented when positioned at the bed.
However, Wootten teaches:
wherein the color-coding is different between fastening elements along the head end and fastening elements along the foot end such-25-STAN-191 US that the color-coding also provides a visual indicia that assists a user in identifying a width and length (at least [0004] “The closer a mattress is to a square, the harder it is to discern which way a bedding article fits on the mattress”.) of the duvet cover system so that the duvet cover system can be properly oriented when positioned at the bed (at least Fig. 26 and [0070] “FIG. 26 depicts two corners 64 at a top end 52 of the blanket 30 that have color contrasting border sections 118. The user may be instructed that the colored corner sections 118 are to be positioned at either the top or bottom end 26, 24 of the mattress 12”.).

Re Claim 17, the combination of Maimone, Weedling, and Wootten teaches:
The duvet cover system of claim 16 (detailed with respect to claim 16). 
The combination of Maimone and Weedling does not explicitly teach:
wherein only a subset of the fastening elements includes the color-coding such that a user can identify and match the cover assembly to the fill layer and properly orient these elements relative to one another using the color-coding.
However, Wootten teaches:
wherein only a subset of the fastening elements includes the color-coding such that a user can identify and match the cover assembly to the fill layer and properly orient these elements relative to one another using the color-coding (at least [0071] “If the top of the blanket 30 can be positioned at only one end, then one of the color contrasting stripes 118a can be one color 68 and the other 118b another color 70, or a single stripe can be used” and “Instead of contrasting colors, contrasting textures, labels, .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by the combination of Maimone and Weedling with the using color coding to identify width and length taught by Wootten because both are directed towards the same field of endeavor of bed covers and doing so would involve the use of a known technique (identifying width and length based on color as taught by Wootten) with a known device (duvet cover system taught by the combination of Maimone and Weedling) with predictable results. In other words, the combination of Maimone and Weedling already teaches that the fasteners located at the head or foot ends contain color coding, and Wooten teaches a use for that color coding based on its positioning. A person having ordinary skill in the art would have been motivated to do so because “Color contrasting sections 118 at the top and bottom 52, 54 can be used to tell the user that one represents the top of the mattress 26 and the other represents the bottom of the mattress” (Wootten [0071]).
Re Claim 18, the combination of Maimone, Weedling, and Wootten teaches:
The duvet cover system of claim 16 (detailed with respect to claim 16). 
Maimone further teaches:
wherein all the fastening elements on the cover assembly and the fill layer include the color-coding (at least [0016] “the fastening system comprises buttons, then the buttons can, if desired, be covered with a variety of button covers of various colors […] which also will provide different visual effects”.).
Re Claim 19, the combination of Maimone, Weedling, and Wootten teaches:
The duvet cover system of claim 16 (detailed with respect to claim 16). 

wherein the cover assembly and the fill layer define four corner regions where the fastening elements are located, and the color-coded ones of the fastening elements are configured to be positioned at any corner of the bed when the duvet cover system is positioned on the bed.
However, Weedling teaches:
wherein the cover assembly and the fill layer define four corner regions where the fastening elements are located, and the color-coded ones of the fastening elements are configured to be positioned at any corner of the bed when the duvet cover system is positioned on the bed (at least Fig. 1 elements 18 and [0022] “With respect to the fastener tabs 20, for example, the targeting feature provided by the identification system desirably facilitates rapid location of the tabs for attaching an accessory to the mattress 10 using the fasteners 18 mounted on the tabs”, which show that the fasteners 18 are one tabs 20 in each of the four corners, and the fasteners 18 are color coded, detailed above.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the duvet cover system taught by Maimone with the using color coding to identify size taught by Weedling because both are directed towards the same field of endeavor of bed systems comprising fasteners and doing so would involve the use of a known technique (identifying size based on color as taught by Weedling) with a known device (duvet cover system taught by Maimone) with predictable results. Further, Maimone already teaches fasteners having color to provide visual effects (Maimone [0016]). Therefore, it would have been obvious to use the colored fasteners taught by Maimone for the purpose of identifying size because Weedling teaches that it is well known to use color coded fasteners in such a manner. A person having ordinary skill in the art would have been motivated to do so because “the identification system of the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/9/2021